Citation Nr: 1706992	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  07-31 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for degenerative joint disease (DJD) of the knees (claimed as bilateral knee condition), to include as secondary to bilateral pes planus, hammertoe of both great toes and bilateral bunions.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The Veteran served on active duty from September 1975 to May 1982.  The Veteran also had active duty service from May 24, 1982, to October 11, 1988, but received a bad conduct discharge for this period of service, which was previously held to be a bar to VA benefits related to that period.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In January 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  In March 2011, the Board remanded the claim for additional development.

In December 2013, the Board denied service connection for DJD of the bilateral knees.  The Veteran appealed the February 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 memorandum decision, the Court vacated the February 2013 Board decision and remanded the matters for further proceedings consistent with the memorandum decision (the Court found that the July 2012 VA examination addendum was inadequate as it did not address "aggravation" of the nonservice-connected knees by the service-connected feet).  Therefore, in September 2015, the Board remanded the knee claim for a VA medical opinion on whether it is as likely as not (50 percent probability or more) that the Veteran's service-connected bilateral foot disability aggravated the disability of either knee.


FINDINGS OF FACT

1.  A disability of the right and/or left knee is not shown during active duty from September 1975 to May 1982 (a period of service eligible for VA benefits) and arthritis is not shown within the initial post separation year for either the right or left knee.

2.  DJD of the right and/or left knee is not etiologically related to active duty from September 1975 to May 1982, and is not proximately due to or aggravated by service-connected disability of the feet.


CONCLUSION OF LAW

The criteria for service connection for bilateral knee disability, to include DJD, are not met.  38 U.S.C.A. §§1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in January 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further obtained VA medical opinions on his behalf, which are fully supported by a completed rationale.  Also, VA provided the Veteran a hearing in this appeal.  A transcript is associated with the record.

It is noted that the Veteran's claim was remanded by the Board for additional development.  The requested actions were completed.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

II.  Service Connection

The Veteran filed an application for VA disability benefits in November 2006 and reported a bilateral knee condition.  See VA Form 21-526 (November 2006).  In October 2007, the Veteran reported that he believed his flat feet caused his knees' damage.  See VA Form 9 (October 2007).

The Veteran submitted several buddy statements in July 2007 noting that he had knee pain.  See VA Forms 21-4138 (July 2007).

At his January 2011 hearing, the theory of aggravation of nonservice-connected bilateral knee disorder by service-connected feet disability was advanced.  See Hearing Testimony at 4 (July 2011).  Also, the Veteran testified that he injured his left knee in service and he reported that "I probably fell a couple times."  He noted a post service employment history that involved a lot time standing and knee difficulties.  He reported a history of knee pain and eventually obtaining VA medical care.  The Veteran denied having been told that his currently knee problems were caused by the service or pes planus.  Id at 6-7, 9.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Arthritis shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

Except as provided in 38 C.F.R. § 3.300 (c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  This includes any increase in disability (aggravation).  Service connection can be granted for disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a veteran's non- service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).
Analysis

Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for bilateral knee disability to include DJD.  A disability of the right and/or left knee is not shown during active duty from September 1975 to May 1982 and arthritis is not shown within the initial post separation year after that period of service for either the right or left knee.  Also, knee disability, to include DJD, is not etiologically related to active duty from September 1975 to May 1982, and is not proximately due to or aggravated by service-connected disability of the feet.

STRs for the Veteran's period of active duty from September 1975 to May 1982 reflect that he presented in January 1977 for blunt trauma to the left knee after falling.  There was a small abrasion, but no edema and full range of motion of the left knee.  Periodic examination report dated November 1981 reflects normal clinical evaluation of the lower extremities.  See STRs (August 2014).

STRs associated with the Veteran's active duty service from May 24, 1982, to October 11, 1988 reflect that he presented in October 1982 for knee complaints.  There was left knee limited range of motion and complaints of locking and stiffness over the course of the past few weeks since playing basketball.  A home exercise program for the knees was advised.   In that same month, the Veteran presented for swelling in the right knee.  An April 1986 note reflects an assessment for moderate to severe patellofemoral pain syndrome of the left knee.  Bilateral chondromalacia patella was noted on Report of Medical History dated in May 1986.  However, clinical evaluation of the lower extremities was normal.  Id.

VA treatment records dated November 2006 reflect findings for degenerative osteoarthritis of the knees.  A May 2007 VA treatment note reflects, by history, that the Veteran was diagnosed with osteoarthritis of the knees in 1978.  See Medical Treatment Record - Government Facility (July 2007).

Report of VA examination dated in February 2007 reflects a history of DJD of the knees for past 30 years, which the Veteran attributed to "physical training and active duty demands" in service.  The diagnosis was bilateral DJD of the knees based on x-ray study at this exam.  See VA Examination (February 2007).

Report of VA examination dated in December 2009 reflects a history of "gradual onset of bilateral knee pain."  It was noted that the Veteran had fallen on his left knee in service while playing basketball with resulting contusion and abrasion.  X-ray showed "bilateral DJD showing mild progression."  The examiner opined that the Veteran's left knee disorder is not related to service to include his 1977 left knee injury in service.  The examiner explained that:

Arthritis risk increases for individuals who engage in repetitive tasks that use the same muscles and joints over and over.  These repetitive motion disorders are an occupational hazard for laborers like this veteran.  While it is true that the veteran was found to have pes planus as early as 1976, he was issued orthotics for the condition which presumably he used for long marches, prolonged standing, etc.  The trauma sustained in 1977 was minor and unlikely to have caused a post traumatic arthritis.  The veteran did not seek medical assistance with this knee on an ongoing basis after 1977.  The veteran worked as a laborer for the past 21 years where repetitive motion was required to do the task.  It is more likely that the osteoarthritis is the result of his occupation than from his military service.

See VA Examination (December 2009).

A June 2011 VA examination report reflects a history of bilateral knee pain with onset in 1990, self-treated.  He noted that he sought medical care in 2007 and was told he had DJD.  X-ray showed tricompartmental DJD bilaterally, not significantly changed.  The examiner opined that the Veteran's bilateral knee disorder was less likely than not due to or a result of flat feet.  Although no rationale was provided for the opinion, the examiner noted that the Veteran reported that onset of knee problems in 1990 while driving a fork lift, a 17 year history of working in construction, and a current job that required standing all day.  Multiple VA examinations and opinions dated from January 2012 to November 2015 were obtained that essentially reflect that it is less likely than not that the Veteran's service-connected bilateral foot disorder aggravated his either knee disorder.  These opinions are of little probative value as they are not supported by a complete rational.  However, the history associated with the examinations is probative and reflects onset of bilateral knee pain in 2006 at age of 51, which was diagnosed as DJD of the knees.  See VA Examination (June 2011).

An August 2016 VA medical opinion reflects that it is as likely as not 
that the Veteran's service-connected bilateral foot disability aggravated the disability of either knee because the record shows that the Veteran had multiple coexisting sites of osteoarthritis (feet, ankles, and knees) that progressed independently at age 50-60.  He noted the Veteran's history of onset of knee pain and treatment with VA in 2006, the first documented findings for early right were shown at age 51 in the context of a work history of a driving fork lift, standing, working in a lumber company, working as a meat packer.  He explained that the clinical evidence shows presence of tricompartmental changes in the knees had not progressed in severity after 2009 unlike the degenerative changes in the feet, which supports the conclusion that the conditions are not linked.

In summary, the more probative evidence does not reflect the onset of a chronic knee disability in service, but rather suggests onset of chronic symptoms many years after service and diagnosis for DJD more than a year after service discharge.  Although the Veteran reported during treatment in 2007 that he was diagnosed with osteoarthritis in 1978, this fact is not borne out by the contemporary medical evidence for that time period or later history provided by the Veteran indicating onset of bilateral knee pain in the 1990s and diagnoses for DJD in 2006.  Therefore, the Board finds that the report of osteoarthritis in 1978 by the Veteran has no probative value as he is not competent to diagnose himself with osteoarthritis in 1978 and this is incongruous with his report of symptoms' onset in 1990s.

The Board accepts that the Veteran is competent to report his injury, symptoms, and treatment.  Layno, supra.  See also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  In this regard, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, he is not competent to link any knee disorder shown during this appeal to his period of active duty from September 1975 to May 1982, or service-connected disability of the feet.  This is because DJD of the knees is not susceptible to lay observation, unlike a broken leg, and because the etiology of DJD of the knees shown many years after the period of active duty from September 1975 to May 1982 is a complex medical question beyond the ken of a layperson.  Also, the Board observes that the Veteran has not reported continuity of symptoms since his period of active duty from September 1975 to May 1982.  Therefore, the Board finds that the Veteran's opinion on the etiology of his bilateral knee disorder has no probative value.

The Board assigns greater probative value to the negative August 2016 VA medical opinion as it was prepared by a skilled, trained and neutral medical professional after review of the relevant medical evidence.  The August 2016 VA medical opinion weighs against the claim of secondary service connection.

The Board also assigns greater probative value to the STRs and the negative December 2009 VA medical opinion.  STRs, which show normal clinical findings for the lower extremities in November 1981 and May 1986, were prepared by skilled, neutral medical professionals after examination of the Veteran.  Similarly, the December 2009 medical opinion, which concluded that the left knee disorder is not related to service to include the Veteran's 1977 left knee injury, was prepared by a skilled, neutral medical professional after examination of the Veteran and review of the pertinent medical history; it also included a complete rationale for the opinion rendered.  This evidence, coupled with the Veteran's consistent medical history for onset of bilateral knee pain in 1990s or later, which is many years after service separation, weighs against a finding of (1) onset of chronic knee disorder in active duty from September 1975 to May 1982, and (2) a disorder of either knee that is etiologically related to active duty from September 1975 to May 1982, to include left knee injury during that period of service.

Although the Veteran submitted buddy statements in support of his claim, the Board finds that this evidence has no probative value as it does not tend to establish onset of knee disability in service, or related to service or service-connected disability.
On balance, the weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Accordingly, the claim is denied.


ORDER

Service connection for bilateral knee disability to include DJD is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


